Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for allowance
Claims 21-40 are allowed.
Terminal disclaimer filed on 7/12/22 is approved.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest, determining that a replacement node for a failed node of a cluster is to be selected; identifying a subset of other nodes of the cluster as eligible replacement nodes for the failed node based at least in part on inter-node connectivity information collected with respect to the subset of other nodes of the cluster, wherein a plurality of the other nodes of the subset replicate one or more data items stored at the failed node; and selecting a first node of the subset as the replacement node for the failed node based at least in part on an indication of more progress of replication at the first node, of the one or more data items stored at the failed node, than at one or more other nodes of the subset in light of other features described in independent claims 21, 28 and 35. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liangche A. Wang whose telephone number is (571)272-3992.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang
July 19, 2022
/LIANG CHE A WANG/Primary Examiner, Art Unit 2447